Felix Frankfurter: Mr. Davis you may proceed.
Oscar H. Davis: May it please the Court. In the minutes I have remaining I would like to first of all to state categorically to the Court, because I believe that it is supported by the various elements of legislative history, which we have set forth in our supplemental brief on re-argument, that Congress desired in this 1950 statute as it had in the predecessor 1940 statute to deport all members of the Communist Party who were in, no matter how long ago, their membership, no matter how short a period of their membership, no matter what their knowledge of the unlawful aims and objectives of the Communist Party. It was a sweeping position which Congress took. One piece of legislative history which we believe is significant, I'd like to read to the Court, it's printed at pages 14 and 15 of our supplemental brief on re-argument, (Inaudible) of the two government briefs, and it's the Senate Report on the 1940 statute, which for the first time made past membership in the Communist Party deportable. As the Court will recall in 1939 on the case of Kessler against Strecker in 307 United States, the Court held that under the statute which then existed, that is the 1918 statute, as it has been amended, you had to find that the alien was a member of the Communist Party at the time of the hearing in order to deport him and then the Court reversed the deportation order against Strecker because there was no evidence that he was a member and had not been found, that he was a member of the Communist Party at the time of the hearing, there was evidence the he'd been a prior member of the Communist Party. The Court said in that case that, that wasn't enough under the statute as it then read. Mr. Justice Roberts opinion for the Court says in the absence of express and explicit wording by Congress, we are unwilling to assume that Congress had wished to deport aliens who had membership in the Communist Party long time past or for shorter in the Court's opinion and to the decision in the Kessler against Strecker case, because a year later in 1940, they amended the statute to provide for deportation of past members and we think the quotation from the Senate's report which was repeated in the conference report is significant because it says in the past membership, this is on page 15 in the parenthesis at the end of the quotation, "For no matter how short a time or how far in the past, so long as it was after the date of entry." This was as Justice Jackson said in Harisiades case, an extreme example of the use of the expulsion power and Congress intended that it be so. And so we think that it would be going contrary to the intention of Congress as it has been manifested in these statutes which have become more and more severe in relation to deportation of subversives over the years beginning in 1918, 1920, 1940, 1950, 1952, we think it is clear from this course of legislative history that Congress did not wish to exclude a man because he didn't know that the Communist Party advocated unlawful objectives or even if he may not have had full and complete knowledge of that, but he didn't have an inkling that they had unlawful objectives. In the cases which have come before the Court, particularly in the Harisiades case, there were records in which at least I think two of the aliens involved in that case, there were three aliens involved in the Harisiades case in 1952, Harisiades himself, Mrs. Coleman and Mascitti. As to Mrs. Coleman, there was no indication whatsoever that she had any inkling, you might say of the unlawful or undesirable character of the Communist Party. As to Mascitti there was very slight bet as to Harisiades that was considerably more, but there that Court had before it records in which at least as to one of the aliens there was less knowledge of the activities of the Communist Party than there is in the case of Rowoldt who was before the Court and yet the statute was upheld as to those individuals. On the basis?
Felix Frankfurter: May I ask you Mr. Davis whether in those cases, the cases you thus compare, there were affirmative, efficient, a rather efficient of the (Inaudible) dominating reasons for the (Inaudible) joining whatever this is?
Oscar H. Davis: I think in Mrs. Coleman's case not. I think if the Court will go back to the briefs on the record in the case of Mrs. Coleman, one of the three, they will find nothing comparable to what you mentioned Mr. Justice, and we think it too is significant, that --
Felix Frankfurter: I winder if you are talking about the same thing, I mean the assertion of Rowoldt as to why he joined, not the negative --
Oscar H. Davis: I think --
Felix Frankfurter: -- absolute relief --
Oscar H. Davis: Oh.
Felix Frankfurter: -- not any indication that he knew what the purpose was, but whether in those cases in the record, of a statement of the conscious, I mean exact words, of the drive, of the purpose, of the desire, of the aim of the preoccupation of joining?
Oscar H. Davis: I cannot say off hand Mr. Justice, but I do think that in the case Mrs. Coleman, there was almost nothing.
Felix Frankfurter: Almost nothing is to me a very different thing from an assertion of a contrary affirmative.
Oscar H. Davis: If it should be held that where there is a mere assertion of membership and nothing more, the statute applies to where the alien goes on and gives his reasons for joining, it does not -- it would be a curious result I submit with deference Mr. Justice.
Felix Frankfurter: (Inaudible) each record is a record by itself that one would have to read the whole of this, wouldn't he?
Oscar H. Davis: Yes, but always remembering as I've stressed so often in this argument the primary role of the administrators.
Felix Frankfurter: I understand that, your point (Inaudible)
Earl Warren: Well might there not be a difference to of course, they said I joined the party and that was all there was to it on one hand and on the other hand, the man said yes I joined it because I thought it was an agency to get food to the people and that's the only thing I knew about it and the government did nothing to counteract that. Now if that was controverted, that would be an entirely different thing, but without being controverted, might that not be stronger than the case or the person who said, I just joined the party.
Oscar H. Davis: Mr. Chief justice if the man said I joined it thinking it was an agency to get food and there was reason to believe that he thought it was a social agency let's say and not a party, yes, that would not be an excludible states under the statute.
Felix Frankfurter: Or he didn't care whether (Inaudible) his mind wasn't -- didn't advert to what (Inaudible)
Oscar H. Davis: If you join an organization and pay dues and attend meetings and you know it's a Communist Party, I think that's what Congress wanted to cover. If a man joined an organization not knowing that it was the Communist Party, thinking it was the United Givers Fund or some social agency, that's a different matter. But if you join the Communist Party and even in the days of 1935 and since that Communist Party was on the ballot in so many states, it would be, and particularly with a literate man like Rowoldt, it would he hard to believe that he didn't know he was joining a party, well he may not have been interested in certain aspects of the party or not care, but he knew he was joining a political party, as the Court said in Rowoldt, an active and distinct political organization and my submission is that under the whole legislative history, that's enough, that's what Congress intended to cover.
Earl Warren: Could you say the same thing about (Inaudible) because in 1918 and 1919, that when they had to dig up people in the Socialist Party and the Communists broke off, and then those who -- there were two groups as I recall it, one stayed in the Communist Party and one group went to the Communist Party, now how do you differentiate, people who went into the Communist Party from the Socialist Party, than from a fellow who went into the Communist Party from the Workers Alliance because he thought they were both trying to get food.
Oscar H. Davis: Judge Anderson's opinion in the (Inaudible) case which is quoted in part in our original brief on pages 32 and 33, says they passed from one organization to another, supposing the change to be a mere change of name, the mere change of name, that's the basis upon which he rendered his decision, and I would think in that case and without any other showing, that decision would be correct, but we don't have that here. We have a man who joined a new party, in the Garcia case, the case that was remanded. There was doubt as to whether he knew the difference between the Workers Alliance, but not here.
Earl Warren: Well let me put it to you this way, now suppose he belonged to the Workers Alliance and they had said at some meeting of the Workers Alliance, well now we will just call this the Communist Party, and the law belonged to the Communist Party and Mr. Rowoldt remained in, would you think he came under the Act or would he be out?
Oscar H. Davis: Well I think that unless there was some -- my suggestion is that unless there were some outside proof that he knew that the change was more than a mere change in name, then he would fall under the Carter and Skevington rule but if he just thought let's call it the Communist Party as it could be called the Farmer Labor Party or The Progressive Party or some other party, but if there was some other evidence as we think there clearly is here, it would not fall under that rule. Before I sit down, I would -- if I may I would like to make two other suggestions to the Court. The first is that this entire administrative proceeding, though it occurred before the Galvan decision, occurred after Public Law 14, the Act of March 28, 1951, which the Galvan decision expiated on because that Act was passed on March 28, 1951 which happened to be precise date on which his deportation hearing was held before the Special Inquiry Officer. So the Special Inquiry Officer, and shortly thereafter the immigration service issued a new regulation under the -- as required under that Act, so the Special Inquiry Officer, the Commissioner of Immigration and the Board of Immigration appeal, decided this case entirely after the Act of March 28, 1951 was on the books. In the same connection I should that say that Rowoldt petitioned for suspension of deportation very belatedly in 1955 before the Board of Immigration Appeals and it was denied for three separate reasons, but there was no -- there was opportunity for the Board of Immigration Appeals to raise this issue of membership that he didn't have sufficient membership and it was not done. He had never raised it administratively throughout the administrative proceedings even though it was -- the administrative proceedings as I say took place after the Act of March 28, 1951, he didn't raise the issue that he wasn't the type of member covered by the statute. As far as I can determine he didn't raise that issue until he got to this Court and certainly he didn't raise it in the administrative proceedings. He didn't even raise it before the Board of Immigration Appeals when he applied belatedly for suspension of deportation in 1951.
Earl Warren: You make take two or three minutes more.
Oscar H. Davis: Thank you.
Felix Frankfurter: (Inaudible) wrong in thinking of them as almost pro-forma.
Oscar H. Davis: No, I think there were not pro-forma.
Felix Frankfurter: (Inaudible) whether the hearing before the Special Inquiry Officer, holds more -- is that this a fair (Inaudible) of what goes on or does the fellow when (Inaudible) doesn't go out and ask some more questions.
Oscar H. Davis: I'd like to make clear to the Court that there was a hearing which was before a warrant of deportation had even issued in January 1947, and that's what the Court has before it, it's printed a new record. Then later in 1952 there had been an early one but it was invalidated for procedural defect. In 1952, in 1951 I'm sorry, they started again a deportation proceeding and they tried to get him to take stand at that deportation proceeding. The examiner who --
Felix Frankfurter: I am talking about the "47"
Oscar H. Davis: No, this was an ex-parte hearing.
Felix Frankfurter: Well I mean is this is fair sample of or are you not --
Oscar H. Davis: I'm not able to say.
Felix Frankfurter: All right (Inaudible)
Oscar H. Davis: I would suggest that the Special Inquiry Officer seems to me to have been quite fair in going through.
Felix Frankfurter: I'm not suggesting unfairness. I'm suggesting (Inaudible)
Oscar H. Davis: I would also say that an attempt was made to go further in the hearing in 1951 and he did not take the stand, so there was no possibility. The only further thing I would like to say, Mr. Chief Justice, and I say it really only because Mr. Rein in his opening talked about Mr. Rowoldt's lack of ties to his own country Germany. There is in the record at pages 20 to 23, question and answer statement by Mr. Rowoldt as to his attitude toward naturalization, which I think does not jive at all with the view which Mr. Rein gave here that he had lost all his ties with his homeland and wanted to remain as a permanent citizen.
Felix Frankfurter: Somewhere it says he wanted to get out of this country.
Oscar H. Davis: He says that repeatedly that he wanted to go back to Germany and always wanted to go back to Germany, whether this is true or not I don't know. Mr. Rein also said that the petition for naturalization was denied. That maybe true. I gather the -- it's found in record the departmental clause which I have don't indicate what happened to it. The only indication I have is his statement, in this printed record I did not press my naturalization application.
Earl Warren: You didn't happen to find out during the lunch hour what happened to Garcia?
Oscar H. Davis: No, I thought it best to make it a more thorough investigation.
David Rein: May it please the Court, Mr. Davis says that there are two possible inferences from this record as to whether the petitioner was or was not a nominal member and that the administrator has the right to make the choice of inferences. If the administrator had that right nothing is clear than that he did not exercise it. In this record there are three opinions of the administrator, an opinion of the Special Inquiry Officer who was the hearing examiner, an opinion of the Chief of the Adjudications Division and an opinion of the Board of Immigration Appeals, and if the Court will read those opinions, it is perfectly plain that each one of those officials thought that the only question was whether the individual ever was any -- was a member of the Communist Party and nothing, no appreciation at all is shown of such a thing as whether or not he was more than a nominal member. The things that Mr. Davis relies on in arguing to this Court, as proving more than nominal membership are not even mentioned in two of the opinions in holding that the evidence is sufficient to show membership. The opinion of the Board of Immigration Appeals does not mention the fact that Mr. Rowoldt sold books in a bookstore. It does not mention the fact that he went down to City Hall and asked for relief. The same thing, neither of those items are mentioned in the opinion of the Chief of the Adjudications section. The opinion of the hearing examiner mentions it incidentally, but the hearing examiner makes a finding that membership in the Communist Party is established independently by each of two separate documents. One of those two documents is the statement that Rowoldt gave to the immigration examiner which the Court is fully familiar. The other is the bare statement in Rowoldt's application, earlier applications for writ of habeas corpus in which all he said was that he was a member of the Communist Party, that he had left the Communist Party in 1936. So that the hearing examiner himself felt that merely one statement, the statement that he had once been a member of the Communist Party was enough to prove deportability under this statute. So if the administrator has a right to make the choice, he did not make it and if anything more is needed to prove that it is what the history of the Garcia case. In Garcia the Solicitor General opposed certiorari. It was only after this Court decided Galvan in the government's favor and only after the Court granted certiorari in Galvan that the Solicitor General decided that perhaps there was some obscurity in the evidence. And it is plain now that at least at times, because I think Mr. Davis' concept of nominal membership has varied from time to time, that at least the deprives of his argument, the government as represented by him is still applying the wrong meaning of nominal membership, because if I heard him rightly he is still says at times at least that it is enough to make a person a nominal member if he knows the correct name of the organization. If he knows that the organization had the name of Communist Party and wasn't -- didn't have the name of Workers Alliance, that's enough to make him more than a nominal member.
Speaker: What do you define nominal membership (Inaudible)
David Rein: Well, I would have trouble. I think a nominal member, I haven't -- is I would say that I can't do anything any better than Justice Frankfurter did in his opinion in Galvan and I do say that applying that this man is not more than a nominal member. He didn't do anything as a communist. He didn't do anything that is peculiar to communist. He didn't do anything which involved communist ideology. So therefore he is a nominal member.
Speaker: Supposing it was shown or one would conclude from reading this record that he knew he was joining a political organization as distinguished from the United Givers Fund, a welfare organization, would that satisfy your view of nominal membership?
David Rein: Well, it wouldn't satisfy mine, but it is possible that it might satisfy the definition as well.
Felix Frankfurter: Well wouldn't that make a difference, what would be so that he thought he was joining a political party?
David Rein: I think that would make a difference.
Felix Frankfurter: In other words if he said yes I know they called themselves a party, here it is that's all.
David Rein: Well this is perfectly clear --
Felix Frankfurter: That's what, if he said yes I knew all about it, I heard that speeches, I didn't believe any of that stuff, but what I hear about is (Inaudible)
David Rein: I think so, but I would add this one thing, it seems to me that this man when he joined the Communist Party according to this record, he wasn't pledging himself not to continue to vote for the Republican or Democratic Party even contrary to a candidate for the Communist Party. He didn't think of it as a political organization in that sense, he thought of it is as an action organization for a limited specific purpose. Now let me get on one other subject. The discussion here on constitutionality has been exclusively on the question of rationality and due process. But if this man is deported, the critical facts which make him deportable according to the government's argument are that he went to the court house to ask for relief for the Communist Party, said the government, although maybe he went there for the Workers Alliance, he wasn't an officer the Workers Alliance and that he sold books in a bookstore for the Communist Party, these books happened to be books by Strachey, Marx and Lenin and similar books, these books -- the sale of these books are protected by the First Amendment, nobody claims different, these are not obscene books however one may disagree with.
Felix Frankfurter: Mr. Strachey would be greatly troubled if you inquiry "he was a communist or a pseudo communist or anything except an opponent of communism, he'd be greatly troubled particularly if he thinks if you are going to be a member of the British government.
David Rein: Well I think it is no secret that Mr. Strachey had changed his views and at that time he wrote the books that the communist -- that Mr. Rowoldt sold that he believed in different principles than he believed in there.
Felix Frankfurter: He believed in a common front is a different thing.
David Rein: Well I would interpret his books differently.
Felix Frankfurter: I am not suggesting that (Inaudible)
David Rein: Yes, but the selling of those books is an, was an action protected by the First Amendment, but going to the court house, the petitioning authority, was an action protected by the First Amendment. Fifteen years later a statute is passed which places on this man this dire penalty of exile from a country in which he buried his wife and he buried his child, a country where he has lived his whole mature life for nothing more than the exercise of rights under the First Amendment. Now I say leaving aside the question of rationality to me I see nothing rational about that, leaving aside the question of rationality that is a violation of the First Amendment. And Galvan may I point out didn't even discuss the question of the First Amendment. And in originality the First Amendment was found satisfied I think wrongly solely on the ground that the organization which was condemned or membership in which it was condemned was prescribed in terms of an advocacy to which no social value was attached.
Felix Frankfurter: But you couldn't, you couldn't on this last argument of yours Mr. (Inaudible) invalidate the statute but merely say that its applications of this situation offends your notion of the First Amendment?
David Rein: I --
Felix Frankfurter: -- is that right?
David Rein: Well it is true that the statute can't be invalidated because of my notion under any --
Felix Frankfurter: Well I mean --
David Rein: -- but it more than a question of application --
Felix Frankfurter: Yes.
David Rein: Because as Mr. Rein.
Felix Frankfurter: I think it applies to this situation --
David Rein: As Mr. Rein pointed out generally earlier a statute which is so broad as to comprehend protected and unprotected conduct must be set aside because the very existence of that statute on its face inhibits people from exercising their First Amendment rights.
Felix Frankfurter: You mean if this may cover a thousand people without touching the First Amendment it may cover one whom it does touch the First Amendment the statute must be declared unconstitutional?
David Rein: Well, well I don't know about that, but this is a statute in which the proportions are in reverse. This is a statute in which the deportation cases which have come before this Court show and in which our statistics in our appendix show that is the 1000 people who are being deported for exercising First Amendment rights and maybe only one and not even that one, in any event as applied to this individual --
Felix Frankfurter: Well certainly your statistics don't show a 1000 people worked and distributed books, would you say the distribution is protected?
David Rein: It shows a 1000 people who did no more than join the Communist Party, an activity which this Court stated in American Communications Association against Douds is per se by itself is not connected towards any bad activity protected by the First Amendment because this court knows and the whole world knows that whatever maybe said about the Communist Party, whatever maybe charged against it, it does and it has engaged in a great deal of protected activity --
Felix Frankfurter: The American Douds had nothing to do with aliens, if you say it doesn't make any difference whether you are an alien or a citizen all these things around, really we are opening up a nice (Inaudible) instead of being a Court.
David Rein: Well I think not, I think that if this statute violates the accepted principles of the First Amendment, my time has expired --
Hugo L. Black: Why do you get away from Mr. Justice Frankfurter's question as to whether it could violate the First Amendment as-applied here?
David Rein: I say it does --
Hugo L. Black: (Inaudible)
David Rein: I say it does, it does violate the First Amendment as-applied in this case and I say that the defense -- that the application of the statute is so tailored that the statute is so tailored for such application that it is clear that the statute as a whole should be set aside. There is already a statute Mr. Justice Black.
Hugo L. Black: What do you say about due process under the Court's definition in Galvan taking into consideration what you call attention to is part of the statue; A) to remand long time (Inaudible) court's relations? What do you say about whether or not that is (Inaudible) according to the court notion might or might not be held to obtain the sharp defense of (Inaudible)
David Rein: In Galvan the majority opinion stated that if the Court were to examine this question with a clean slate it would very likely decide that this is something that shocks the conscience of this statute. It is something that shocks the conscience and therefore would violate due process.
Felix Frankfurter: No that isn't what Galvan is, Galvin is something else, Galvan addresses itself to the ex post facto law, it's a different problem again.
David Rein: Your Honor I can just give my understanding of Galvan, Your Honor wrote it, all I can say is that that's what read in it. I read in Galvan that the Court said or intimated that the statute shocked its conscience but that shock has seem to been absorbed by what the Court considered to be prior decisions of the Court. In one of efforts in our brief was to show that that was not a correct reading of a prior decision in the Court. And if I may just conclude with one sentence, we also think it is a very serious subject as to whether this statute is a bill of attainder and violates the ex post facto clause. We think that the prior decisions of this Court saying that deportation cannot under any circumstance and regardless of the cause of the punishment that those prior decisions be, those general decisions are wrong in reason and are contrary to the interpretation of bill of attainder and ex post facto clause in more (Inaudible) decisions of the Court.